Name: Commission Regulation (EEC) No 2351/85 of 16 August 1985 fixing the amounts to be levied in the beef sector on products which left the United Kingdom during the week 15 to 21 July 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 219/28 Official Journal of the European Communities 17. 8 . 85 COMMISSION REGULATION (EEC) No 2351/85 of 16 August 1985 fixing the amounts to be levied in the beef sector on products which left the United Kingdom during the week 15 to 21 July 1985 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 131 1 /85 of 23 May 1985 on the granting of a premium for the slaughter of certain adult bovine animals in the United Kingdom ('), and in particular Article 5 thereof, Whereas, under Article 3 of Regulation (EEC) No 1311 /85, an amount equivalent to the amount of the variable slaughter premium granted in the United Kingdom is levied on meat and meat preparations from animals on which it has been paid, when they are consigned to other Member States or to non ­ member countries ; Whereas, under Article 7 ( 1 ) of Commission Regula ­ tion (EEC) No 2187/85 of 31 July 1985 laying down detailed rules for the application of the premium for the slaughter of certain adult bovine animals for slaughter in the United Kingdom (2), the amounts to be charged on departure from the territory of the United Kingdom of the products listed in the Annex to the said Regulation must be fixed each week by the Commission ; Whereas, accordingly, the amounts to be levied on products which left the United Kingdom during the week 15 to 21 July 1985 should be fixed, HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Article 3 of Regulation (EEC) No 1311 /85, the amounts to be levied on the products referred to in Article 7 ( 1 ) of Regulation (EEC) No 2187/85 which left the territory of the United Kingdom during the week 15 to 21 July 1985 shall be those set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 August 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 137, 27. 5 . 1985, p . 20 . (2) OJ No L 203, 1 . 8 . 1985, p . 76 . 17. 8 . 85 Official Journal of the European Communities No L 219/29 ANNEX Amounts to be levied on products which left the territory of the United Kingdom during the week 15 to 21 July 1985 (ECU/100 kg net weight) CCT heading No Description Amount 1 2 3 ex 02.01 A II a) Meat of adult bovine animals , fresh, chilled or frozen : and ex 02.01 All b) 1 . Carcases, half-carcases or 'compensated' quarters 26,26474 2. Separated or unseparated forequarters 21,01179 3 . Separated or unseparated hindquarters 31,51769 4. Other : aa) Unboned (bone-in) 21,01179 bb) Boned or boneless 35,98269 ex 02.06 C I a) Meat salted, in brine, dried or smoked, of adult bovine animals : 1 . Unboned (bone-in) 21,01179 2. Boned or boneless 29,94180 ex 16.02 B III b) 1 Other prepared or preserved meat or meat offal , containing meat or offal of adult bovine animals : aa) Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal : 1 1 . Containing 80 % or more by weight of beef meat excluding offals and fat 29,94180 22. Other 21,01179